Citation Nr: 0731827	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with spondylolisthesis.

2.  Entitlement to an initial evaluation in excess of 0 
percent for spondylosis of the thoracic spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for spondylosis of the cervical spine effective July 
1, 2002, and in excess of 20 percent effective January 11, 
2007.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for disabilities of the 
lumbar spine assigning a 40 percent evaluation, thoracic 
spine assigning a 0 percent evaluation, and cervical spine 
assigning a 0 percent evaluation.  All disability ratings are 
effective July 1, 2002.  In October 2005, the RO assigned an 
increased rating of 10 percent for the cervical spine 
effective July 1, 2002.  The RO assigned an increased rating 
of 20 percent for the cervical spine in February 2007, 
effective January 11, 2007.  The veteran has not indicated 
that he is satisfied with these ratings.  Thus, this claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran was scheduled for an August 2007 Board hearing, 
but canceled the hearing and did not indicate any desire to 
reschedule.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by x-
ray findings of grade II spondylolisthesis of L5 in 
association with bilateral facet arthropathy and severe 
degenerative disc space disease of the lumbosacral junction; 
MRI findings of moderate to severe bilateral foraminal 
narrowing at the L5-S1 levels in conjunction with a pars 
defect; complaints of pain radiating down the right 
extremity; and objective findings of pain, fatigue, weakness, 
and lack of endurance.  

2.  The veteran's thoracic spine disability is manifested by 
x-ray findings of moderate mid and lower thoracic spondylosis 
with an old partial anterior compression injury of two mid 
thoracic vertebra; forward flexion from 0 to 24 degrees 
passive; extension from 0 to 5 degrees; right and left 
lateral flexion from 0 to 14 degrees; right and left lateral 
rotation from 0 to 40 degrees; and objective findings of 
pain, fatigue, weakness, and lack of endurance.  

2.  Effective July 1, 2002 to January 10, 2007, the veteran's 
cervical spine disability is manifested by x-ray findings of 
degenerative disc space disease that involves C4-5 along with 
minimal diffuse spondylosis; MRI findings of multi-level disk 
desiccation throughout the cervical region; forward flexion 
to 50 degrees; extension to 35 degrees; right and left 
lateral rotation to 50 degrees; and objective findings of 
pain, fatigue, weakness, and lack of endurance.   

3.  Effective January 11, 2007, the veteran's cervical spine 
disability is manifested by forward flexion from 0 to 18 
degrees; active extension from 0 to 40 degrees; active right 
lateral flexion from 0 to 40 degrees; left lateral flexion 
from 0 to 35 degrees; right lateral rotation from 0 to 65 
degrees; active left lateral rotation from 0 to 65 degrees; 
and objective findings of pain, fatigue, weakness, and lack 
of endurance. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for the lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to September 26, 
2003); Diagnostic Code 5243 (2007).

2.  The criteria for an initial evaluation of 10 percent, but 
no higher, for the thoracic spine disability are met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010, 5291 (effective prior 
to September 26, 2003); Diagnostic Code 5237 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for the cervical spine disability from July 1, 2002 
to January 11, 2007, and in excess of 20 percent effective 
January 11, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (effective prior to September 26, 
2003); Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2005 
and March 2006, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.  

During the course of this appeal, the schedular criteria for 
degenerative disc disease of the spine were changed effective 
September 23, 2002; and the schedular criteria for rating all 
diseases and injuries of the spine were revised on September 
26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Lumbar spine under the rating criteria prior to September 26, 
2003

The RO granted service connection for degenerative disc 
disease of the lumbar spine with spondylolisthesis and 
radiculopathy to the right lower extremity in August 2002, 
assigning a 40 percent rating effective July 1, 2002.  The 
veteran appealed this action.

Prior to September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine was rated under Diagnostic Code 
(DC) 5293 for intervertebral disc syndrome.  A 40 percent 
rating is assigned for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disk, little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).

An April 2002 VA examination report shows that on 
neurological evaluation, motor function of the lower 
extremities was within normal limits and was 5/5.  Deep 
tendon reflexes were normal at the patellae and Achilles.  
Sensation was normal to light touch, pinprick, and two-point 
discrimination in the lower extremities.  X-ray results of 
the lumbar spine showed grade II spondylolisthesis of L5 in 
association with bilateral facet arthropathy and severe 
degenerative disc space disease of the lumbosacral junction.

An October 2004 VA examination report notes that patellar 
tendon reflexes were 2+ and Achilles reflexes were 2+.  The 
right and left calves were 16 1/4.  The veteran had a negative 
straight leg raise sitting and supine.  X-rays of the 
lumbosacral spine showed a grade II spondylolisthesis of L5 
on S1 with complete collapse of the L5 on the S1 with 
stability.

A January 2007 VA examination report shows complaints of back 
pain at a 4 out of 10 on an analog scale, with 10 being the 
worse possible pain.  His pain spiked to 6 out of 10 with 
standing greater than a few minutes, bending forward (such as 
when performing minor surgical procedures in the emergency 
room) and with rotation to the back.  He also had pain that 
radiated down the back side of the right thigh to the lateral 
aspect of the right foot.  He experienced pain on a daily 
basis, throughout the day.  He did not report flare-ups, as 
his back pain was present on a daily basis.  He denied bowel 
or bladder incontinence and erectile dysfunction associated 
with his lower back pain.  He also denied constitutional 
symptoms like nausea, vomiting, diarrhea, fevers, and chills 
associated with his back pain.  On physical examination, the 
straight leg raise test was positive in the right lower 
extremity at approximately 85 degrees with lower back pain 
and radiculitis.  Left straight leg was negative.  Muscle 
strength was 5 out of 5 to full muscle resistance in all 
muscle groups of each lower extremity.  Sensation to light 
touch was intact and equal in all nerve distributions and 
dermatomes of each lower extremity.  Reflexes showed that 
knee jerks were 1+, symmetrical and brisk.  Ankle jerks were 
2+, symmetrical and brisk.  There were no pathologic reflexes 
such as a Babinski to either lower extremity.  An MRI report 
for the lumbar spine dated in November 2006 noted moderate to 
severe bilateral foraminal narrowing at the L5-S1 levels in 
conjunction with a pars defect and a grade II 
spondylolisthesis.  The diagnoses included spondylolisthesis 
(spinal instability) at the L5-S1 level of the lumbar spine 
with right lower extremity radiculopathy and lumbar spinal 
stenosis at the L5-S1 level.

These medical findings do not support the criteria for the 
next higher 60 percent rating under DC 5293.  While the 
veteran's degenerative disc disease causes radiating pain 
into the lower right extremity, deep tendon reflexes were 
normal at the patellae and Achilles, and his ankle jerks were 
2+, symmetrical and brisk.  The medical evidence shows 
significant disability in the lumbar spine, but not enough to 
approximate the criteria for the next higher 60 percent 
rating.

The only other applicable diagnostic codes that allow for a 
rating higher than 40 percent are DC's 5285 for residuals of 
fractured vertebra, DC 5286 for complete bony fixation 
(ankylosis) of the spine, and DC 5289 for ankylosis of the 
lumbar spine.  In April 2002, range of motion of the lumbar 
spine was 0 to 85 degrees flexion (with normal range noted to 
be to 95 degrees).  Extension was 0 to 30 degrees (with 
normal extension noted to be 35 degrees).  Right and left 
lateral motion was to 25 degrees (with normal noted to be to 
40 degrees).  Right and left lateral rotation was to 30 
degrees (with normal noted to be to 30 degrees).  A January 
2007 VA examination report shows forward flexion in the 
lumbar spine was from 0 to 75 degrees.  Extension was from 0 
to 14 degrees.  Right and left lateral rotation was from 0 to 
40 degrees.  None of these findings show that the lumbar 
spine was fixed in a certain position.  Therefore, a rating 
higher than 40 percent does not apply under the remaining 
applicable diagnostic codes.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

A 40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002).

While the veteran has complaints of constant pain involving 
the lumbar spine, the medical evidence does not show any 
physician-prescribed bed rest.  A separate rating for any 
neurological disabilities also is not applicable.  Motor 
function of the lower extremities was consistently found to 
be within normal limits and was 5/5; and sensation was normal 
to light touch, pinprick, and two-point discrimination in the 
lower extremities.  The level of impairment associated with 
the veteran's lumbar spine disability does not rise to the 
level of a 60 percent rating under the diagnostic criteria 
for intervertebral disc syndrome effective September 23, 
2002.



Thoracic spine under the rating criteria prior to September 
26, 2003

The RO granted service connection for moderate spondylosis of 
the thoracic spine in August 2002 assigning a 0 percent 
evaluation under DC 5010 effective July 1, 2002.  The veteran 
appealed this action.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Prior to September 26, 2003, limitation of motion of the 
dorsal spine was rated under 38 C.F.R. § 4.71a, DC 5291.  
Slight limitation of motion warranted a 0 percent rating.  
Moderate and severe limitation of motion warranted a 10 
percent rating.  

An April 2002 VA examination report shows x-ray findings of 
moderate mid and lower thoracic spondylosis with an old 
partial anterior compression injury of two mid thoracic 
vertebra (25 to 30 percent compromise of the vertebral 
heights).  "Spondylosis" is defined as a general term for 
degenerative changes due to osteoarthritis.  See Dorland's 
Illustrated Medical Dictionary 28th edition, p. 1564.  The 
examiner did not specifically measure the range of motion in 
the thoracic spine.  An October 2004 VA examination report 
also shows a finding of mild thoracic spondylosis with no 
measurements of range of motion for the thoracic spine 
provided.  

A January 2007 VA examination report shows that active range 
of motion in the thoracic spine was as follows:  Forward 
flexion was from 0 to 28 degrees; extension was from 0 to 5 
degrees.  Right and left lateral flexion was from 0 to 14 
degrees; right and left lateral rotation was from 0 to 40 
degrees.  Passive forward flexion was from 0 to 24 degrees; 
and passive extension was from 0 to 8 degrees.  X-ray 
examination showed marked spondylolytic changes in the mid to 
the terminal aspect of the thoracic spine with endplate 
abnormalities of T9, 10, 11, and 12.  There also was some 
compression of the ventral aspect of the vertebrae.

While the veteran is shown to have limitation of motion in 
his thoracic spine on the January 2007 examination, it is not 
clear from these findings whether the limitation of motion is 
severe.  DC 5010 provides, however, that a 10 percent rating 
is warranted for limitation of motion caused by degenerative 
arthritis if the rating criteria do not provide a compensable 
rating.  Ten percent also is the highest rating the veteran 
could receive for limitation of motion of the dorsal spine 
under DC 5291 (effective prior to September 26, 2003), 
whether the limitation is considered moderate or severe.  
Therefore, the veteran is entitled to a 10 percent rating, 
but no higher, for his thoracic spine disability under DC 
5010 effective July 1, 2002.

None of the remaining diagnostic codes applicable to the 
spine apply.  The medical evidence does not show residuals of 
fracture of the vertebra under DC 5285, complete bony 
fixation (ankylosis) of the spine under DC 5286, or ankylosis 
of the dorsal spine under DC 5291.  

A January 2007 VA examination report notes a diagnosis of 
degenerative disc disease of the thoracic spine; but there 
are no neurological findings related to the thoracic spine on 
any objective evaluation.  Therefore, a higher rating under 
the regulations for intervertebral disc syndrome does not 
apply.

Thoracolumbar spine under the rating criteria effective 
September 26, 2003

The General Rating Formula for Diseases and Injuries of the 
Spine was implemented effective September 26, 2003.  The 
revised criteria provide a single rating for the thoracic and 
lumbar spines.  The veteran's lumbar spine is rated as 40 
percent disabling and the thoracic spine is (following the 
issuance of this decision) rated as 10 percent disabling.  
Therefore, the combined rating for the thoracolumbar spine 
under 38 C.F.R. § 4.25 is 50 percent.  

The next higher rating under the General Rating Formula for 
Diseases and Injuries of the Spine is 100 percent.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  The above rating criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

None of the medical evidence shows ankylosis of the 
thoracolumbar spine.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  Note (5) in the General 
Rating Criteria for Diseases and Injuries of the Spine 
further provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension.  

As noted, the veteran's ranges of motion in his lumbar and 
thoracic spines were reported in January 2007 and were not 
shown to be in any fixed position.  Therefore, a rating 
higher than 50 percent is not applicable under the General 
Rating Criteria for Diseases and Injuries of the Spine.

The criteria for rating intervertebral disc syndrome did not 
change substantively after September 26, 2003, although the 
diagnostic code changed from DC 5293 to 5243.  For this 
reason, a rating higher than 50 percent for degenerative disc 
disease of the thoracolumbar spine still does not apply under 
DC 5243 (effective September 26, 2003).

The medical evidence also does not show any significant 
neurological impairment related to the thoracolumbar spine 
disability, as noted.  Motor function of the lower 
extremities was consistently found to be within normal limits 
and was 5/5; and sensation was normal to light touch, 
pinprick, and two-point discrimination in the lower 
extremities.  Therefore, a separate neurological rating, as 
permitted under the rating criteria, does not apply.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain and stiffness 
in the mid and lower back, affecting his ability to do 
physical activities.  An October 2004 VA examination report 
also noted that the veteran gets pain, fatigue, weakness, and 
lack of endurance in the lumbosacral spine.  Any functional 
impairment in the back, however, already has been considered 
by the 40 percent rating assigned under DC 5293 for the 
lumbar spine, and the 10 percent rating assigned under DC 
5010 for the thoracic spine, effective July 1, 2002, as well 
as the combined 50 percent rating effective July 1, 2002.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, at no time since the effective date of 
service connection has the veteran's lumbar spine disability 
warranted a rating higher than 40 percent, or the thoracic 
spine warranted a rating higher than 10 percent.  For this 
reason, "staged ratings" are inapplicable in this case.

In sum, the level of impairment associated with the veteran's 
lumbar spine disability more closely approximates the 
criteria for 40 percent rating under 38 C.F.R. § 4.71a, DC 
5293, effective prior to September 26, 2003.  The veteran's 
thoracic spine disability more closely approximates the 
criteria for a 10 percent rating under DC 5010.  See 
38 C.F.R. § 4.7.  Effective September 26, 2003, the veteran's 
thoracolumbar spine disability warrants a combined rating of 
50 percent.  See 38 C.F.R. § 4.25.  In making this decision, 
the benefit-of-the-doubt doctrine has been considered; 
however, as preponderance of the evidence is against any 
additional increased rating, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b).

The disability picture is not so unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  An October 2004 VA 
examination report notes that the veteran had difficulty 
working as an emergency room physician because this required 
standing and looking down while he was doing suturing work.  
This shows that the veteran's thoracolumbar spine disability 
has an effect on employment, but does not rise to the level 
of marked interference with employment.  The evidence also 
does not reflect frequent periods of hospitalization for the 
thoracolumbar spine.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his back disability.  

Cervical spine under the rating criteria prior to September 
26, 2003

The RO originally granted service connection for disc space 
disease with spondylosis of the cervical spine in August 
2002, assigning a 0 percent rating effective July 1, 2002.  
The veteran appealed this action.  In October 2005, the RO 
assigned an increased rating of 10 percent for the cervical 
spine disability, effective July 1, 2002.  The veteran 
indicated that he was not satisfied with this rating.  The RO 
assigned an increased rating of 20 percent for the cervical 
spine in February 2007 effective January 11, 2007.  The 
veteran still has not stated that he is satisfied with this 
rating.

The veteran's cervical spine disability originally was rated 
under 38 C.F.R. § 4.71a, DC 5010 for degenerative arthritis.  
Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of motion of the cervical spine is rated under DC 
5290.  Slight limitation of motion warrants a 10 percent 
rating.  Moderate limitation of motion warrants a 20 percent 
rating.  Severe limitation of motion warrants a 30 percent 
rating.
 
An April 2002 VA x-ray examination report shows degenerative 
disc space disease that involves C4-5 along with minimal 
diffuse spondylosis but no foraminal compromise.  Ranges of 
motion in the cervical spine were not measured.

An October 2004 VA examination report shows flexion to 50 
degrees in the cervical spine.  Extension was to 35 degrees; 
and right and left lateral rotation was to 50 degrees.  The 
diagnosis was mild degenerative changes of the cervical spine 
without radiculopathy.  A May 2005 VA magnetic resonance 
imaging (MRI) report shows multi-level disk desiccation 
throughout the cervical region.

On January 11, 2007, a VA examination report shows that range 
of motion in the cervical spine included active forward 
flexion from 0 to 18 degrees; active extension from 0 to 40 
degrees; active right lateral flexion from 0 to 40 degrees; 
left lateral flexion from 0 to 35 degrees; right lateral 
rotation from 0 to 65 degrees; and active left lateral 
rotation from 0 to 65 degrees.  Passive range of motion in 
the cervical spine showed forward flexion from 0 to 40 
degrees; left lateral flexion from 0 to 40 degrees; right 
lateral rotation from 0 to 70 degrees; and left lateral 
rotation from 0 to 70 degrees.  

The findings prior to January 11, 2007 do not show more than 
slight limitation of motion in the cervical spine.  This 
warrants a 10 percent rating.  The findings on the January 
2007 VA examination report more closely approximate the 
criteria for moderate limitation of motion in the cervical 
spine, which warrants a 20 percent rating as of the date of 
the examination.  

None of the remaining diagnostic codes apply.  The medical 
evidence does not show residuals of fracture of the cervical 
spine under DC 5285, complete bony fixation (ankylosis) of 
the spine under DC 5286, ankylosis of the cervical spine 
under DC 5287, or intervertebral disc syndrome of the 
cervical spine under DC 5293.

Cervical spine under the rating criteria effective September 
26, 2003

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of height warrants a 10 
percent disability rating.  Forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent disability rating.  
Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating. 

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees, and left and right lateral 
rotation are 0 to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Prior to January 11, 2007, forward flexion in the cervical 
spine was most severely limited to 50 degrees.  The combined 
range of motion in the cervical spine was not determinable 
prior to January 2007, as the range of lateral flexion was 
not provided.  The medical evidence does not show any muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour and a rating higher than 10 percent 
under the revised criteria for rating the spine is not 
warranted prior to January 2007.

As of January 11, 2007, the most severe forward flexion of 
the cervical spine was to 18 degrees.  This finding warrants 
a rating of 20 percent under the revised criteria for rating 
the spine.  The next higher 30 percent rating does not apply 
under the revised criteria, as the medical evidence does not 
show forward flexion in the cervical spine of 15 degrees or 
less.  

The medical evidence does not show any significant 
neurological impairment related to the cervical spine 
disability.  An October 2004 VA examination report shows deep 
tendon reflexes in the upper extremities were 2+ biceps, 
triceps, and periosteal.  A January 2007 VA examination 
report shows the veteran denied weakness of the neck or upper 
extremities, secondary to the neck pain.  He also denied 
constitutional symptoms such as nausea, vomiting, diarrhea, 
fever, and chills, associated with neck pain.  Based on these 
findings, a separate neurological rating, as permitted under 
the rating criteria, does not apply.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain and stiffness 
in the cervical spine, affecting his ability to do physical 
activities.  An October 2004 VA examination report also noted 
that the veteran gets pain, fatigue, weakness, and lack of 
endurance in the cervical spine.  Any functional impairment 
in the cervical spine, however, already has been considered 
by the 10 percent rating assigned under DC 5010 effective 
July 1, 2002 and the 20 percent rating assigned under DC 5242 
effective January 11, 2007.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, at no time since the effective date of 
service connection to January 10, 2007, has the veteran's 
cervical spine disability warranted a rating higher than 10 
percent; and at no time from January 11, 2007 to present has 
the cervical spine disability warranted a rating higher than 
20 percent.  For this reason, any additional "staged 
ratings" in this case do not apply.

In sum, the level of impairment associated with the veteran's 
cervical spine disability more closely approximates the 
criteria for 10 percent rating effective July 1, 2002, and 20 
percent effective January 11, 2007.  See 38 C.F.R. § 4.25.  
In making this decision, the benefit-of-the-doubt doctrine 
has been considered; however, as preponderance of the 
evidence is against any additional increased rating, the 
benefit-of-the-doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The disability picture is not so unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Specifically, the 
evidence does not reflect frequent hospitalization or marked 
interference with employment due to the veteran's cervical 
spine disability.  An October 2004 VA examination report 
notes that the veteran had difficulty working as an emergency 
room physician because this required standing and looking 
down while he was doing suturing work.  While this shows that 
the veteran's cervical spine disability has an effect on 
employment, this does not rise to the level of marked 
interference with employment.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his cervical spine disability.


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine with 
spondylolisthesis is denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for spondylosis of the thoracic spine is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for spondylosis of the cervical spine effective July 1, 2002, 
and in excess of 20 percent effective January 11, 2007 is 
denied.



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


